UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4850



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLAUDE T. YOUNG, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-97-144)


Submitted:   May 4, 2005                      Decided:   May 20, 2005


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant. Kasey
Warner, United States Attorney, Stephanie L. Ojeda, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Claude T. Young, Jr., appeals the district court’s order

revoking his supervised release and imposing a thirty-day term of

imprisonment to be followed by thirty-five months of supervised

release.      We have reviewed the parties’ briefs and the joint

appendix and find that the district court did not abuse its

discretion in revoking Young’s supervised release.      See United

States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999) (stating

standard of review). Accordingly, we affirm for the reasons stated

by the district court.    See United States v. Young, No. CR-97-144

(S.D. W. Va. Sept. 23, 2004).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                                - 2 -